Citation Nr: 0113792	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  96-49 650	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from March 1980 to December 
1981.  He also was a member of the U.S. Army National Guard 
from January 1985 to January 1988, and during that time he 
had a period of active duty for training (ACDUTRA), from 
February 19, 1985 to June 15, 1985.  

This appeal arises from a May 1993 rating decision, in which 
the RO determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a psychiatric disorder.  This case was 
previously before the Board of Veterans' Appeals (Board) in 
February 1998.  At that time, the Board noted that the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder was previously denied by the RO in an 
unappealed rating decision dated in September 1982.  This was 
the most recent (and only) final decision as to this claim 
prior to the current appeal.  However, the Board explained 
that subsequent to the September 1982 rating decision, the 
veteran had had a period of ACDUTRA from February 1985 to 
June 1985.  The Board concluded that this period of ACDUTRA 
created a new factual basis for determining whether service 
connection for a psychiatric disorder is warranted.  
Accordingly, the Board determined that the appeal should be 
reviewed on a de novo basis.  The issue on appeal was 
characterized as shown on the preceding page, and the appeal 
was remanded for evidentiary development and adjudication by 
the RO on a de novo basis.  


REMAND

The February 1998 remand directed, that once the RO 
readjudicated the claim, the veteran was to be furnished a 
supplemental statement of the case (SSOC) if the decision 
were adverse to him.  The RO issued an SSOC in January 1999.  
The SSOC indicates that the RO adjudicated the issue 
currently on appeal as whether new and material evidence had 
been submitted to reopen the veteran's claim of entitlement 
to service connection for a psychiatric disorder, rather than 
adjudicating the claim on a de novo basis: as a claim of 
entitlement to service connection for a psychiatric disorder.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  Stegall v. Brown, 11 Vet. App. 268, 
271 (1998).  Given that the RO has not readjudicated the 
veteran's claim on a de novo basis, as directed by the 
remand, the Board concludes that the remand has not been 
complied with.  Therefore, the appeal must be remanded for 
adjudication by the RO of the claim of entitlement to service 
connection for a psychiatric disorder on a de novo basis.  

The remand additionally instructed the RO to contact the 
National Personnel Records Center (NPRC) to obtain a copy of 
the report of the medical examination performed in connection 
with the veteran's separation from service in December 1981.  
In a written reply, dated in June 1998, the NPRC indicated 
that no additional service medical records pertaining to the 
veteran were available.  

The RO was also directed to attempt to obtain medical records 
covering the period of ACDUTRA from February 19, 1985 to June 
15, 1985, in the Army National Guard.  In this regard, the 
claims folder contains a written military order, dated 
February 6, 1987, and issued by the Army National Guard of 
New York (NYARNG), which shows that the veteran was 
transferred from a unit of the NYARNG to a unit of the Army 
National Guard of California (CAARNG), effective January 6, 
1987.  Subsequent to the remand, a written statement from the 
NYARNG, dated in June 1998, was associated with the claims 
folder.  The written statement indicates that the veteran's 
records in connection with the NYARNG were transferred to the 
CAARNG in February 1987.  

The claims folder also includes a "Report of Separation and 
Record of Service" from the CAARNG, which confirms that the 
veteran was the subject of an interstate transfer involving a 
unit of the NYARNG.  Subsequent to the remand, a letter from 
the CAARNG, dated in June 1998, was associated with the 
claims folder.  The letter indicates that minimal 
documentation is maintained by the personnel office of the 
CAARNG, and the letter suggested that the RO attempt to 
obtain additional records from the NPRC.  A written 
statement, apparently attached to the June 1998 letter from 
the CAARNG, indicates that medical documents requested were 
unreadable on microfiche.  Given all of the foregoing, the 
Board concludes that medical records from the veteran's 
ACDUTRA with the Army National Guard are not available.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist claimants in developing their claims for VA benefits.   
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, in a VA Form 9 ("Appeal to Board of 
Veterans' Appeals"), dated in June 1994, the veteran 
indicated that he received treatment, apparently for 
psychiatric symptoms, at a VA medical facility in 1981; the 
year of his discharge from service.  He identified the VA 
facility with only the information that it was located on 
24th Street.  The veteran should be requested to more fully 
identify the location of the VA medical facility at which he 
received treatment for a psychiatric disorder in 1981, and 
the records of his medical treatment for a psychiatric 
disorder at the VA medical facility he identifies should be 
obtained.  

Records of VA medical treatment of the veteran at the VA 
medical facility in Montrose, New York, include a hospital 
discharge summary, reflecting medical treatment from October 
1993 to November 1993, and a hospital discharge summary, 
reflecting medical treatment from November 1993 to December 
1993.  The hospital discharge summary for the period from 
October 1993 to November 1993 contains diagnoses including 
dysthymia.  The hospital discharge summary for the period 
from November 1993 to December 1993 contains diagnoses 
including major depression with psychosis.  However, the 
evidence of record does not include a medical opinion as to 
whether any current psychiatric disorder is related to the 
veteran's service or ACDUTRA.  Given the VCAA, the veteran 
should be accorded a VA psychiatric examination to determine 
the nature and etiology of any current acquired psychiatric 
disorder.  

Accordingly, the appeal as to the claim of entitlement to 
service connection for a psychiatric disorder is REMANDED to 
the RO for the following:  

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical providers who have treated him 
for a psychiatric disorder since his 
discharge from service in December 1981, 
to include requesting that he fully 
identify the VA medical facility at which 
he has indicated he received medical 
treatment in 1981.  After securing any 
necessary releases for the records of 
private medical treatment, the records of 
medical treatment identified should be 
associated with the claims folder.  

2.  Following completion of the above 
referenced development, the veteran 
should be accorded a VA psychiatric 
examination to determine the nature and 
etiology of any current psychiatric 
disorder.  All clinical findings should 
be reported in detail.  The examining 
physician must review the claims folder 
and a copy of this remand in connection 
with the examination and state in the 
examination report that the review has 
been accomplished.  If an acquired 
psychiatric disorder is diagnosed, the 
examiner must offer an opinion in answer 
to the following questions:  (a) Is it at 
least as likely as not that an acquired 
psychiatric disorder developed during the 
veteran's active service from March 1980 
to December 1981; (b) If a psychosis is 
diagnosed, is it at least as likely as 
not that it was manifested within one 
year after the veteran's discharge from 
service in December 1981; (c) Is it at 
least as likely as not that a current 
acquired psychiatric disorder is 
otherwise related to the veteran's 
service from March 1980 to December 1981; 
(d) Did an acquired psychiatric disorder 
pre-exist the period of the veteran's 
ACDUTRA from February 19, 1985 to June 
15, 1985; (e) If the answer to question 
"d" above is in the affirmative, is it 
at least as likely as not that such 
acquired psychiatric disorder increased 
in severity during the period of the 
veteran's ACDUTRA; (f) If the answer to 
question "d" above is in the negative, 
is it at least as likely as not that an 
acquired psychiatric disorder developed 
during the veteran's ACDUTRA from 
February 19, 1985 to June 15, 1985; (g) 
Is it at least as likely as not that an 
acquired psychiatric disorder is 
otherwise related to the veteran's 
ACDUTRA from February 19, 1985 to June 
15, 1985.  

3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  

4.  The RO should then review the claim 
of entitlement to service connection for 
a psychiatric disorder on a de novo 
basis.  If the claim remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


